DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, readable on claims 1-19, in the reply filed on 2/10/2021 is acknowledged.
Claims 20-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2021.
Applicant’s election of Species B in the reply filed on 2/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of Species 1 in the reply filed on 2/10/2021 is acknowledged.  The traversal is on the ground(s) that “the stowable robotic medical system as illustrated in Figure 7 does not necessarily have mutually exclusive characteristics from the robotic medical system as illustrated in Figure 6. Thus, Applicant respectfully submits that the Examiner has not established that the identified species are patentably indistinct requiring a different field of search or that there would be a burden in the search and/or examination of the identified species” (pgs. 7-8 of .  This is not found persuasive because the robotic medical system as illustrated in Figures 6-7 have different carriages (43, figure 6 vs. 48, figure 7), different robotic arms (39, figure 6 vs. 50, figure 7), different arm mounts (45, figure 6 vs. 51, figure 7), different bases (46, figure 6 vs. 49, figure 7), a base cover (52, figure 7), etc. These features are structurally different from one another (i.e. carriage 43 in figure 6 vs 48, figure 7) due to the whether the robotic medical system is stowable and are exclusive to each system. Additionally, a burden in search and examination would arise from the identified species. The species would require a different field of search (i.e. different/outside classification search, a different key word text search). Different classification areas would be searched due to the difference in features (i.e. base cover, different types of robotic arms, etc.). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the limitation “each of the series of aligned hinges…each of the series of staggered hinges…to an adjacent hinge” is unclear. It is unclear if there is more than one series of aligned hinges or staggered hinges.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama (US 2005/0065404).
Regarding claim 1, Moriyama discloses a ureteroscope (1, figure 1), comprising: an elongate shaft (2, figure 1) configured for insertion into a urinary tract of a patient (intended use language | inserted in the body cavity…observing the organ [0005]), the elongate shaft comprising a proximal section (12b, figure 3), a distal section (12a, figure 3), and a tip portion (11, figure 3); and a plurality of pull wires (51-52 and 55-56, figure 3) extending along the elongate shaft and terminating at the tip portion of the elongate shaft (see 51-52a and 55-56a, figure 3), the plurality of pull wires comprising a first pull wire (see wire points 51a or 52a, figure 2) and a second pull wire (see wire points 55a or 56a, figure 2), wherein the first pull wire is configured to articulate each of the proximal section and the distal section in a first direction (left or right, figure 2 | the examiner interpreted there to be partial movement at bending piece 44, figure 3, therefore there is articulation at the proximal section), and wherein the second pull wire is configured to articulate the distal section in a second direction (up or down, figure 2) independently of the proximal section, the second direction being transverse to the first direction (up/down or left/right, figure 2).  
Regarding claim 2, Moriyama further discloses a camera (image pick-up unit located at 26, figure 2 | [0029]) in the tip portion, wherein the first direction is along a horizontal axis with respect to a frame of reference of the camera (51 or 52 for left or right movement, see figure 2), and the second direction is along a vertical axis with respect to the frame of reference of the camera (55a or 56a for up or down movement, see figure 2).  
Regarding claim 10, Moriyama further discloses the proximal section comprises a series of links connected via a series of aligned hinges (see bending pieces 43-49, figure 3); and the distal section comprises a series of links connected via a series of staggered hinges (see bending pieces 31-32 and 34, 36, and 38; see pivots 33, 35, 37, and 39, figure 3).  
Regarding claim 11, Moriyama further discloses each of the series of aligned hinges of the proximal section rotatably connects a pair of adjacent links about a pivot axis parallel to an adjacent hinge (see the connection between bending pieces 43-49, figure 3); and each of the series of staggered hinges of the distal section rotatably connects a pair of adjacent links about a pivot axis perpendicular to an adjacent hinge (see bending pieces 31-32 and 34, 36, and 38; see pivots 33, 35, 37, and 39, figure 3).  

Claims 1 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama (US 2005/0065404).
Different Interpretation of the Pull Wires (i.e. different designation of directions).
Regarding claim 1, Moriyama discloses a ureteroscope (1, figure 1), comprising: an elongate shaft (2, figure 1) configured for insertion into a urinary tract of a patient (intended use language | inserted in the body cavity…observing the organ [0005]), the elongate shaft comprising a proximal section (12b, figure 3), a distal section (12a, figure 3), and a tip portion (11, figure 3); and a plurality of pull wires (51-52 and 55-56, figure 3) extending along the elongate shaft and terminating at the tip portion of the elongate shaft (see 51-52a and 55-56a, figure 3), the plurality of pull wires comprising a first pull wire (see wire points 55a or 56a, figure 2) and a second pull wire (see wire points 51a or 52a, figure 2), wherein the first pull wire is configured to articulate each of the proximal section and the distal section in a first direction (up or down, figure 2 | bendable in two directions, up and down [0040]), and wherein the second pull wire is configured to articulate the distal section in a second direction (left or right, figure 2) independently of the proximal section, the second direction being transverse to the first direction (up/down or left/right, figure 2 | bendable in four directions [0039]).  
Regarding claim 5, Moriyama further discloses the plurality of pull wires further comprises: a third pull wire (can be the wires attached to wire points 55a or 56a, figure 2) configured to articulate each of the proximal section and the distal section in a third direction opposite the first direction; and a fourth pull wire (can be the wires attached to wire points 51a or 52a, figure 2) configured to articulate the distal section in a fourth direction independently of the proximal section, the fourth direction being opposite the 
Regarding claim 6, Moriyama further discloses wherein, upon application of a tensile force to the first pull wire (pull either 55 or 56, figure 3), a distal portion of the distal section is configured to bend in the first direction at a smaller bend radius than a proximal portion of the proximal section (see bending pieces 32 and 34 in 12a of figure 3 | see the gap between 32 and 34 in figure 3 vs. the gap between 45-46 in 12b of figure 3 | see the length of 12a vs 12b, figure 3).
Regarding claim 7, Moriyama further discloses wherein, upon application of the tensile force to the first pull wire, a proximal portion of the distal section is configured to bend in the first direction at a same bend radius as a distal portion of the proximal section (see 41-43 and 44, figure 3 | the examiner interpreted bending in the first direction to be the same due the same gap size between 41-42 and 43-44, figure 3).  
Regarding claim 8, Moriyama further discloses a working channel (29, figure 2) extending through the elongate shaft, the working channel permitting at least one of a basket tool or a laser tool to be inserted therethrough to interact with a target in the urinary tract of the patient (functional language | a basket tool or a laser tool can be inserted through 29, figure 2).  
Regarding claim 9, Moriyama further discloses the proximal section permits bending thereof in the first direction and resists bending thereof in the second direction (see gaps between bending pieces 44-49, figure 3 | there can be movement in the 
Regarding claim 10, Moriyama further discloses the proximal section comprises a series of links connected via a series of aligned hinges (see bending pieces 44-49, figure 3); and the distal section comprises a series of links connected via a series of staggered hinges (see bending pieces 31-32 and 34, 36, and 38; see pivots 33, 35, 37, and 39, figure 3).  
Regarding claim 11, Moriyama further discloses each of the series of aligned hinges of the proximal section rotatably connects a pair of adjacent links about a pivot axis parallel to an adjacent hinge (see the connection between bending pieces 44-49, figure 3); and each of the series of staggered hinges of the distal section rotatably connects a pair of adjacent links about a pivot axis perpendicular to an adjacent hinge (see bending pieces 31-32 and 34, 36, and 38; see pivots 33, 35, 37, and 39, figure 3).  
Regarding claim 12, Moriyama further discloses the proximal section comprises a deformable flexure having greater bending stiffness in the second direction than in the first direction (see gaps between bending pieces 44-49, figure 3 | there can be movement in the up/down direction when 55-56 are pulled but not in the left/right direction when 51-52 are pulled); and the distal section comprises a deformable flexure having a same bending stiffness in the first and second directions (see the gaps between bending pieces 31-32 and 34, figure 3 | there can be movement in both up/down direction and left/right direction).  

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banik (US 2004/0199052).
Regarding claim 1, Banik discloses a ureteroscope (10, figure 1a), comprising: an elongate shaft (20, figure 1a) configured for insertion into a urinary tract of a patient (intended use language | view internal body cavities [0045]), the elongate shaft comprising a proximal section (24, figure 1a), a distal section (part of 20 that is distal to the breakout box 26, figure 1a), and a tip portion (22, figure 1a); and a plurality of pull wires (control cables [0053]) extending along the elongate shaft and terminating at the tip portion of the elongate shaft (change the orientation of the distal tip 22 [0053]), the plurality of pull wires comprising a first pull wire (a control cable connected to one of a servo motor 56a-d, figure 3a) and a second pull wire (a control cable connected to one of a servo motor 56a-d, figure 3a), wherein the first pull wire is configured to articulate each of the proximal section and the distal section in a first direction (change orientation of the distal tip [0053] | low torque shaft…twist when rotation motion is applied [0051]), and wherein the second pull wire is configured to articulate the distal section in a second direction (see separate servo motors 56a-d, figure 3a) independently of the proximal section, the second direction being transverse to the first direction (distal tip is steered…the desired direction [0063] | the examiner interpreted the directions can be up/down or left/right).  
Regarding claim 3, Banik further discloses an instrument base (50, figure 1a) coupled to the elongate shaft, wherein the elongate shaft defines a longitudinal axis (see longitudinal axis of 20, figure 1a), wherein the elongate shaft is configured to rotate 
Regarding claim 4, Banik further discloses the elongate shaft configured to rotate relative to the instrument base is operable to align the first direction along an inferior- superior axis of the patient and the second direction along an anterior-posterior axis of the patient (a breakout box 26 can be used as a handle to impart rotation of the distal end of the endoscope [0051], see figure 1a | the examiner interpreted the distal tip can be rotated to alight the first direction along the inferior-superior axis of the patient… of claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Banik (US 2004/0199052), in view of Moriyama (US 2005/0065404).
Regarding claim 13, Banik discloses a ureteroscope (20, figure 1a), comprising: an instrument base (35, figure 1a) configured to couple to a medical robotic system (50, figure 1a); and-3-Application No.: 16/994245 Filing Date:August 14, 2020a flexible shaft (see elongate shaft of 20, figure 1a) extending from the instrument base. Banik further discloses servo motors (56a-d, figure 3a) that pulls or release control cables to change the orientation of a distal tip ([0053]). Banik is silent regarding the flexible shaft comprising first and second articulating sections configured to traverse a ureter of a patient, wherein the first articulating section permits bending thereof along a first plane and resists bending thereof along a second plane orthogonal to the first plane, and wherein the second articulating section permits bending thereof along the first and second planes.  
Moriyama teaches an endoscope (1, figure 1) with a bending section (12, figure 1). The bending section has a distal end side (12a, figure 3) and a proximal end side (12b, figure 3). The distal end side has bending pieces (see 31, 32, 34, see figure 3) that have different pivoting portions (see pivots 33 and 35, figure 3) compared to the bending pieces (44-49, figure 3) at the proximal end side. The distal end side of the bending section is bendable in four direction ([0039]). The proximal end side is bendable only in two directions ([0040]). Pairs of bending operation wires (51-52 and 55-56, figure 3) are used to bend the bending section in a up/down or left/right direction ([0044]-[0045]). 
The modified flexible shaft would have first and second articulating sections (12a and 12b, figure 3; Moriyama) configured to traverse a ureter of a patient, wherein the first articulating section (12b, figure 3) permits bending thereof along a first plane (bends in up or down direction, see figures 2-3) and resists bending thereof along a second plane (does not bend in left or right direction, see figures 2-3) orthogonal to the first plane (see up/down and left/right, figure 2), and wherein the second articulating section permits bending thereof along the first and second planes (bendable in the four directions [0039]; Moriyama).  
Regarding claim 14, Moriyama further teaches the first and second articulating sections each comprise a plurality of links (see bending pieces 31-32, 34, 36, 38, 40, 42, and 43 for 12a and 44-49 in 12b, figure 3) in which each link of the first and second articulating sections comprises a first hinge member (see 35 for 12a, figure 3 | see connections between 44-49 for 12b, figure 3) to connect the link to a proximal link and a second hinge member (see 33 for 12a, figure 3 | see connections between 44-49 for 12b, figure 3) to connect the link to a distal link.  
Regarding claim 15, Moriyama further teaches for each of the plurality of links in the first articulating section, the first hinge member and second hinge member are aligned (see connections between 44-49 for 12b, figure 3); and for each of the plurality of links in the second articulating section, the first hinge member and second hinge 
Regarding claim 16, Moriyama further teaches the first articulating section is longer than the second articulating section (the number of bending pieces is not limited [0040] | the examiner interpreted the number of bending pieces in 12b can be greater than in 12a).  
Regarding claim 17, Moriyama further teaches a ratio of a length of the first articulating section to the second articulation section is between 60:40 and 50:50 (see 12a and 12b, figure 3 | the number of bending pieces is not limited [0040] | the examiner interpreted the number of bending pieces in 12b can be greater than in 12a and fall within a ratio of 50:50 to 60:40).  
Regarding claim 18, Moriyama further teaches the flexible shaft comprises a tube (see 13, figure 3 | the examiner interpreted the tube 13 to run along the length of 12 to cover the bending pieces as shown in figure 1); the first articulating section comprising a series of cutouts (see gaps between bending pieces 44-49, figure 3) positioned radially around the tube with 180 degree rotational symmetry (positioned radially around the tube/longitudinal axis); and the second articulating section comprising a series of cutouts positioned radially around the tube with 90 degree rotational symmetry (see gaps between bending pieces 31-32, 34, 36, figure 3).  
Regarding claim 19, Banik and Moriyama further disclose a plurality of drive inputs (see servo motors 56a-d, figure 3a; Banik) in the instrument base; and a plurality of control cables (control cables are coupled to the servo motors [0053]; see figure 3a of Banik || see 51-52 and 55-56, figure 3 of Moriyama) coupled to the plurality of drive .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Okaniwa (US 2013/0041224); Konstorum (US 2011/0034772), DeLaRama (US 5,381,782); Do (US 2020/0237189); Seto (US 2017/0224192); Kobayashi (US 2016/0082225); Fujitani (US 2017/0065153); Fujitani (US 2016/0287054). These references contain features (i.e. links/hinges and cutouts) that are similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael Carey can be reached on 571-272-9851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 26, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795